   Case: 1:19-cr-00486 Document #: 134 Filed: 05/18/20 Page 1 of 3 PageID #:637




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                            No. 19 CR 486
          v.
                                            Hon. Edmond E. Chang
ROBERT ANTHONY HAAS


                        GOVERNMENT’S WITNESS LIST

      The United States of America, by its attorney JOHN R. LAUSCH, JR., hereby

submits the following witness list:

                  Government Witnesses Who Will Be Called

                Name                             Description of Witness

         David Noordeloos               Interviewed defendant on January 25, 2018
      U.S. Department of State            and January 26, 2018 regarding threats
                                             defendant made to federal officials.
          Rafael Gutierrez              Reviewed and downloaded internet postings
   FBI Staff Operations Specialist       made by defendant on social media website
                                          vk.com, reviewed evidence contained on
                                          defendant’s electronic devices, reviewed
                                              telephone records of defendant’s
                                         communications with federal officials, and
                                          prepared summary exhibits of telephone
                                                            records.
           Matthew Kelley               Investigated threats that defendant made to
      U.S. Department of State             federal officials. He also attended law
       FBI Task Force Officer               enforcement meeting with defendant
                                                        on May 8, 2019
         Joseph Kostuchowski              Met with defendant on May 8, 2019 and
        FBI Task Force Officer              received text message and voice mail
                                              communications from defendant.
Case: 1:19-cr-00486 Document #: 134 Filed: 05/18/20 Page 2 of 3 PageID #:638




        Richard Mullen               Drove defendant from Ottawa to Chicago on
  Illinois State Police Officer     June 11, 2019 in an Illinois State Police vehicle
                                      that was equipped with an audio and video
                                                   recording device.
      Christopher Potts                 Conducted a post-arrest interview with
      FBI Special Agent                   defendant on June 11, 2019 at FBI
                                        headquarters that was audio and video
                                                       recorded.


               Government Witnesses Who May Be Called

           Name                               Description of Witness

    Robert Rochowiak                Interviewed defendant on January 25, 2018
 U.S. Department of State           regarding threats defendant made to federal
                                       officials. He also received text message
                                           communications from defendant.
       Kyle Young                 Knowledge of process for collecting evidence from
    FBI Special Agent                        defendant’s electronic devices
       Kyle Booras                Attended federal law enforcement meetings with
Ottawa Police Department          defendant on January 25, 2018 and May 8, 2019.
  Matthew Najdanovich             Attended federal law enforcement meetings with
Ottawa Police Department          defendant on January 25, 2018 and May 8, 2019.
 T-Mobile Representative                    Defendant’s telephone records
  Sprint Representative                     Defendant’s telephone records
     Betty Mesarina                  Defendant’s MCC Chicago e-mail messages
MCC Chicago Investigative                             and jail calls
   Support Technician
    State Department              Introduction of evidence relating to text messages
  Custodian of Records                   defendant sent to Agent Rochowiak
   Case: 1:19-cr-00486 Document #: 134 Filed: 05/18/20 Page 3 of 3 PageID #:639




      The government is not committing to calling all of the witnesses on its “will

call” or “may call” lists.   In addition, the government may identify additional

witnesses that it may call in its case-in-chief or rebuttal. The government will give

notice to defendant if it identifies additional witnesses not previously identified.

                                        Respectfully submitted,

                                        JOHN R. LAUSCH, JR.
                                        United States Attorney

                                        By: s/ Erin Kelly
                                            ERIN KELLY
                                            BARRY JONAS
                                           Assistant United States Attorneys
                                           219 South Dearborn Street, Room 500
                                           Chicago, Illinois 60604
                                           (312) 353-5300


May 18, 2020
